Exhibit 10.4

EXECUTION COPY

RESTRICTIVE COVENANTS AGREEMENT

THIS RESTRICTIVE COVENANTS AGREEMENT (“Agreement”) is entered into as of June 1,
2010 (the “Effective Date”) by and among The First American Corporation, a
California corporation (“FAC”) and the First American Financial Corporation, a
Delaware corporation (“FinCo”).

Recitals

A. FAC and certain of its Subsidiaries and Affiliates, including FinCo, are
entering into a transaction whereby FAC will spin off FinCo into a separate,
independent, publicly traded company (the “Spin-off”) pursuant to a Separation
and Distribution Agreement between FAC and FinCo dated as of June 1, 2010 (the
“Separation Agreement”; capitalized terms used herein and not otherwise defined
herein shall have the meanings given them in the Separation Agreement). FAC will
retain its information solutions business and continue to operate as a publicly
traded company following the Spin-off.

B. FinCo is receiving and, as a result of the Spin-off, FinCo’s Subsidiaries
will receive significant benefits from the Spin-off.

C. After the Spin-off, FAC will conduct the Business (as defined below) either
on its own or through its direct or indirect Subsidiaries or Affiliates,
including First American Real Estate Tax Service LLC, a Delaware limited
liability company (“FARETS”).

D. It is a condition to the consummation of the Spin-off that FinCo enters into
this Agreement and the restrictive covenants contained herein.

NOW, THEREFORE, in consideration of the promises and the terms and conditions
set forth in this Agreement, the parties agree as follows:

 

1. Restrictive Covenants.

(a) Noncompete. FinCo covenants and agrees that it (1) shall not, (2) shall
ensure that each other member of the FinCo Group shall not, and (3) shall use
commercially reasonable best efforts to ensure that each of its Affiliates shall
not, for ten (10) years after the Effective Date (the “Prohibition Period”),
without the prior written consent of FAC, directly or indirectly:

(i) conduct or engage in the Business in the United States of America; or

(ii) manage, operate, control or participate in the management, operation or
control of any Person (1) which is conducting or engaged in the



--------------------------------------------------------------------------------

Business in the United States of America and (2) which derives 25% or more of
its consolidated revenues from the Business measured as of the end of the fiscal
year of such Person immediately preceding the first date on which FinCo manages,
operates, controls or participates in the management, operation or control of
such Person;

provided, however, that FinCo shall not be deemed to be engaged in the
activities described above in this Section 1(a) or otherwise in breach of this
Section 1(a) as a result of (1) the acquisition and continued operation of a
Person conducting or engaging in the Business (a “Target Competitor”) so long as
the Target Competitor derived 15% or less of its total consolidated revenues
(measured as of the end of such Person’s most recently completed fiscal year)
from the Business or (2) the acquisition and continued operation of FinCo by a
Person conducting or engaging in the Business (a “Competitive Acquiror”) so long
as the Competitive Acquiror derived 15% or less of its total consolidated
revenues (measured as of the end of such Person’s most recently completed fiscal
year and on a pro forma basis to include the revenues of FinCo) from the
Business; provided, further, that if FinCo acquires a Target Competitor that
derives more than 15% of its total consolidated revenues (measured as of the end
of such Person’s most recently completed fiscal year) from the Business or if
FinCo is acquired by a Competitive Acquiror that derives more than 15% of its
total consolidated revenues (measured as of the end of such Person’s most
recently completed fiscal year and on a pro forma basis to include the revenues
of FinCo) from the Business, then FinCo shall not be deemed to breach this
Section 1(a) if it (or the Competitive Acquiror, if applicable) engages in
commercially reasonable best efforts to divest itself of businesses engaged in
the Business. For purposes of this Section 1(a), an “acquisition” shall include
an acquisition by stock purchase, merger, consolidation or the purchase of all
or substantially all of the assets of a Person.

(b) Certain Defined Terms:

(i) As used herein, “Affiliate” means a Person existing on or after the
Effective Date (and, for the avoidance of doubt, subsequent to the Spin-off),
that directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with, a referenced Person.

(ii) As used herein, the “Business” means the provision to financial
institutions engaged in the United States of America in the business of making,
originating, acquiring or servicing loans secured by Relevant Real Property
(“Mortgage Lenders”) of: (a) services, monitoring and reporting on the status of
tax obligations with respect to Relevant Real Property, including, without
limitation, delinquencies in the payment of tax obligations with respect to such
real property, and handling related customer service inquiries, (b) data
procured from taxing authorities relating to tax obligations with respect to
Relevant Real Property, which data are used by FARETS for the purpose of
monitoring the status of tax obligations with respect to Relevant Real Property
on the Mortgage Lenders’ behalf; and (c) services providing for the collection
and reimbursement of funds from Mortgage Lenders for property tax impound and
nonimpound accounts and the electronic or manual processing and disbursement of
such funds to taxing authorities, including check processing (other than in
connection with the provision of escrow or closing services in connection with
the origination of a loan);

 

2



--------------------------------------------------------------------------------

provided, however, that the “Business” shall not include any business engaged in
by the FinCo Group as of the Effective Date, including, without limitation, any
business engaged in by DataTrace Information Services LLC, a Delaware
corporation, or its subsidiaries as of the Effective Date (which includes, for
the avoidance of doubt, the provision to any Person of tax certificates);
provided, further, that the “Business” shall not include any business not
engaged in by FARETS or First American Commercial Real Estate Services, Inc. as
of the Effective Date.

(iii) As used herein, “Change in Control” means the happening of any of the
following:

(A) The consummation of a merger or consolidation of FAC with or into another
Person or any other corporate reorganization, if fifty percent (50%) or more of
the combined voting power of the continuing or surviving Person’s securities
outstanding immediately after such merger, consolidation, or other
reorganization is owned by persons who were not shareholders of FAC immediately
prior to such merger, consolidation, or other reorganization;

(B) The sale, transfer, or other disposition of all or substantially all of
FAC’s assets or the complete liquidation or dissolution of FAC;

(C) A change in the composition of the board of directors of FAC (the “Board”)
occurring within a two (2) year period, as a result of which fewer than a
majority of the directors are Incumbent Directors. “Incumbent Directors” shall
mean directors who either: (i) are directors of FAC as of the moment immediately
following the Spin-off or (ii) are elected, or nominated for election, to the
Board with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or nomination (but, in either case, shall
not include an individual not otherwise an Incumbent Director whose election or
nomination is in connection with an actual or threatened proxy contest relating
to the election of directors to FAC);

(D) Any transaction as a result of which any person or group is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934), directly or indirectly, of securities of FAC representing at least
twenty-five percent (25%) of the total voting power of FAC’s then outstanding
voting securities. For purposes of this paragraph, the term “person” shall have
the same meaning as when used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but shall exclude: (i) a trustee or other fiduciary
holding securities under an employee benefit plan of FAC or of a subsidiary of
FAC; (ii) so long as a person does not thereafter increase such person’s
beneficial ownership of the total voting power represented by FAC’s then
outstanding voting securities, a person whose beneficial ownership of the total
voting power represented by FAC’s then outstanding voting securities increases
to twenty-five percent (25%) or more as a result of the acquisition of voting
securities of FAC by FAC which reduces the number of such voting securities then
outstanding; or (iii) so long as a person does not thereafter increase such
person’s beneficial

 

3



--------------------------------------------------------------------------------

ownership of the total voting power represented by FAC’s then outstanding voting
securities, a person that acquires directly from FAC securities of FAC
representing at least twenty-five percent (25%) of the total voting power
represented by FAC’s then outstanding voting securities;

(E) The sale, transfer or other disposition of FARETS to a party or group of
parties that are not Affiliates of FAC, pursuant to which such party or parties
(i) acquire, directly or indirectly, a majority of the interests of FARETS, or
(ii) acquire, directly or indirectly, all or substantially all of the assets of
FARETS; or

(F) The sale, transfer or other disposition, directly or indirectly, of the
Person conducting, or a substantial portion of the assets used in conducting,
the Business.

For the avoidance of doubt, a transaction shall not constitute a Change in
Control if its sole purpose is to change the state of FAC’s incorporation or to
create a holding company that will be owned in substantially the same
proportions by the persons who held FAC’s securities immediately before such
transaction.

(iv) As used herein, “Relevant Real Property” means, with reference to a
Mortgage Lender, real property located in the United States of America that is
the subject of a loan that is made, originated, acquired or serviced by such
Mortgage Lender.

(c) Exceptions to Noncompete. Notwithstanding Section 1(a) hereof, FinCo and/or
any of its Affiliates may own (1) equity securities of any Person engaged in the
Business so long as the aggregate holdings of FinCo and its Affiliates in such
Person, whether held directly or indirectly, does not exceed ten percent
(10%) of the total outstanding equity securities (on a fully converted basis),
(2) equity securities of any Person which derives 15% or less of its
consolidated revenues from the Business (measured as of the end of the fiscal
year of such Person immediately preceding the date on which FinCo first acquires
ten percent (10%) or more of the total outstanding equity securities of such
Person and, with respect to any subsequent acquisitions of equity securities, as
of the end of the fiscal year of such Person immediately preceding the date on
which FinCo acquires such equity securities), and (3) any securities, of any
type and in any amount, of FAC.

2. Remedies, Acknowledgement and Construction.

(a) Equitable Relief. In the event of any actual or threatened breach of the
provisions of this Agreement, the parties acknowledge and agree that FAC, in
addition to any other remedies available to it in law or in equity for such
beach or threatened breach, shall be entitled to seek an award of equitable
relief, including injunctive relief and specific performance, without the
necessity of posting a bond or proving irreparable harm or actual damages.

(b) Acknowledgment of Reasonableness. FinCo has carefully considered the
provisions of this Agreement and agrees that the restrictions set forth herein
are fair and reasonable and required for protection of the legitimate interests
of FAC and are a material and necessary part of the transactions contemplated by
the Spin-off. FinCo further agrees that the

 

4



--------------------------------------------------------------------------------

restrictions are reasonable in scope, area and time, and will not prevent FinCo
from pursuing other non-competitive business ventures or otherwise cause a
financial hardship to FinCo.

3. Consideration. FinCo agrees that it is receiving good and valuable
consideration for entering into this Agreement, which consideration includes,
among other things, the receipt of consideration pursuant to the terms of the
Spin-off. FinCo acknowledges that FAC has relied upon the covenants contained in
this Agreement and that such covenants are conditions to, and a material part
of, the willingness of FAC to consummate the transactions contemplated by the
Spin-off.

4. Binding Effect; Benefits; Assignment. This Agreement shall inure to the
benefit of, and shall be binding upon, the parties hereto and their respective
successors and permitted assigns. This Agreement shall not be assignable by any
party hereto without the prior written consent of the other parties hereto.

5. Termination Upon a Change in Control. Notwithstanding any other provision to
the contrary, this Agreement and all rights and obligations hereunder shall
terminate upon the occurrence of a Change in Control.

6. Notices. Any notices required or permitted under, or otherwise in connection
with this Agreement shall be in writing and shall be deemed to have been duly
given when delivered in person, upon confirmation of receipt when transmitted by
facsimile transmission, by email, on receipt after dispatch by registered or
certified mail, postage prepaid, addressed, or on the next business day if
transmitted by national overnight courier, in each case as follows:

If to FAC, addressed to:

The First American Corporation

4 First American Way

Santa Ana, California 92707

Attn: Chief Executive Officer

With a copy to the General Counsel at the same address;

if to FinCo, addressed to:

First American Financial Corporation

1 First American Way

Santa Ana, California 92707

Attn: Chief Executive Officer,

with a copy to the General Counsel at the same address.

Any party may change the address to which notices, requests, demands, claims and
other communications hereunder are to be delivered by giving the other parties
notice in the manner herein set forth.

 

5



--------------------------------------------------------------------------------

7. Entire Agreement. This Agreement constitutes the entire agreement of the
parties and supersede all prior agreements and undertakings, both written and
oral, between the parties, or any of them, with respect to the subject matter
hereof.

8. Amendments and Waivers. This Agreement may not be modified or amended except
by an instrument or instruments in writing signed by the party against whom
enforcement of any such modification or amendment is sought. Each party hereto
may, by an instrument in writing, waive compliance by the other party with any
term or provision of this Agreement on the part of such other party hereto to be
performed or complied with. The waiver by any party hereto of a breach of any
term or provision of this Agreement shall not be construed as a waiver of any
subsequent breach.

9. Section and Other Headings. The section and other headings contained in this
Agreement are for reference purposes only and shall not be deemed to be a part
of this Agreement or to control or affect the meaning or construction of any
provision of this Agreement.

10. Governing Law; Consent to Jurisdiction.

(a) This Agreement and the transactions contemplated hereby, and all disputes
between the parties under or related to the Agreement or the facts and
circumstances leading to its execution, whether in contract, tort or otherwise,
shall be governed by and construed in accordance with the laws of the State of
New York, applicable to contracts executed in and to be performed entirely
within the state by residents of such state.

(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any court of the
State of New York and the federal court of the United States of America, in each
case sitting in the County of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or the agreements delivered in connection herewith or the transactions
contemplated hereby or thereby or for recognition or enforcement of any judgment
relating thereto, and each of the parties hereby irrevocably and unconditionally
(i) agrees not to commence any such action or proceeding except in such courts,
(ii) agrees that any claim in respect of any such action or proceeding may be
heard and determined in such New York state court or, to the extent permitted by
law, in such federal court, (iii) waives, to the fullest extent it may legally
and effectively do so, any objection which it may now or hereafter have to the
laying of venue of any such action or proceeding in any such New York state or
federal court, and (iv) waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such New York state or federal court. Each of the parties hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 5. Nothing in
this Agreement shall affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

11. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
TO THE FULLEST EXTENT PERMITTED BY LAW ALL

 

6



--------------------------------------------------------------------------------

RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED
ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE ACTIONS OF EACH PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND
ENFORCEMENT HEREOF.

12. Termination. This Agreement shall automatically terminate without any action
on the part of the parties hereto or any person if the Spin-off is terminated
for any reason in accordance with its terms. FinCo shall not have any liability
to FAC under this Agreement with respect to any of the covenants and agreements
set forth herein if the Spin-off is not consummated.

13. Counterparts. This Agreement may be executed in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. A signature on a copy of this Agreement
received by either party by facsimile transmission or electronically transmitted
portable document format (“PDF”) is binding upon the executing party and shall
be deemed an original signature. The parties shall treat a photocopy or
electronic image of such facsimile or PDF document as a duplicate original.

Remainder of page intentionally left blank. Signature page follows.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, FAC and FinCo have caused this Agreement to be executed as
of the Effective Date by their respective officers thereunto duly authorized.

 

THE FIRST AMERICAN CORPORATION By:   /s/ Anand K. Nallathambi   Name:    Anand
K. Nallathambi   Title:    Executive Vice President FIRST AMERICAN FINANCIAL
CORPORATION By:   /s/ Kenneth D. DeGiorgio   Name:    Kenneth D. DeGiorgio  
Title:    Executive Vice President